Citation Nr: 0707941	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh 
Pennsylvania.  

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his/her part.


REMAND

In the present case, the veteran is seeking entitlement to 
service connection for PTSD and bilateral hearing loss.  

Regarding the psychiatric disorder, it is noted that the VA 
examiner determined in March 2004 that the veteran did not 
meet the diagnostic criteria for the diagnosis of PTSD either 
in terms of an identified stressor of for the diagnosis in 
terms of symptom presentation.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Under the above provision, service connection may be 
established when there is a clinical diagnosis of PTSD, which 
has been medically linked to a verified in-service stressor.  
For this reason, a diagnosis of PTSD in and of itself, 
without correlation to a confirmed in-service stressor, would 
not necessarily assist in resolving the veteran's claim.  So 
prior to resolving whether a diagnosis of PTSD is appropriate 
in this case, the RO should undertake further development to 
attempt to confirm at least one of his claimed in-service 
stressors, in accordance with the development actions 
specified below.

In this case, the veteran has not alleged participation in 
combat, and as a result his claimed stressful experiences 
during service must be verified through objective 
information, such as service records.  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); Cohen, 10 Vet. App. at 142.  In 
this case, to RO has not made an attempt to verify the 
veteran's primary claimed stressor with the U.S. Army and 
Joint Service Records Research Center (JSRRC) (formerly ESG).  
On remand, this should be attempted.  

Regarding the veteran's claim for entitlement to service 
connection for hearing loss, a review of the service medical 
records includes a preservice examination report from 1963 on 
which excess cerumenex was noted.  Upon induction examination 
in November 1966, it was noted that the veteran had been 
refused entry into the Air Force in 1964 due to running ears.  
A scarred right ear drum was also noted.  Audiometric testing 
was within normal limits and no hearing loss was diagnosed.  
During service, the veteran was seen for external otitis 
externa in February 1967 and for a sebaceous cyst below the 
right ear lobe in 1968.  Upon discharge exam in December 
1968, no audiometric results were recorded.  No ear 
conditions or hearing loss was recorded.  

Post service VA examination in March 2004 reflects that the 
veteran had trouble hearing in noisy or crowded situations.  
He could not recall any medical treatment to his ears.  He 
said that his only noise exposure was when he was on active 
duty during service.  Current audiometric testing showed mild 
sensorineural hearing loss.  The examiner added that that 
review of the air conduction threshold results showed no 
typical pattern of noise exposure.  There was no dip or 
sudden drop in the high frequency range typically seen with 
noise exposure.  The hearing loss was relatively flat.  This 
was noted to be consistent with a possible history of either 
middle ear or external ear problems as noted in the claims 
file.  

In view of the fact that the evidence shows preservice ear 
problems and as the veteran was treated on at least one 
occasion for inner ear problems, further development is 
indicated in this matter.  Assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The VBA AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
any available information which might 
corroborate the veteran's claimed 
stressor(s).  The RO should provide JSSRC 
with a description of the veteran's 
claimed stressor(s), namely, that when he 
was deployed with the 3rd Battalion, 6th 
Artillery Unit stationed at Pleiku, he 
worked with a fellow officer (SP4 Charles 
L. Housley) on December 20, 1997, filling 
sand bags and watching for suspicious 
activity.  Later, when work was done for 
the day, SP4 Housley took two fellow 
soldiers as hostages as he apparently 
became psychotic.  SP4 Housley was 
ultimately shot and killed by the Unit's 
Battery Commander.  The veteran was 
approximately 50-75 yards away when this 
incident occurred.  The RO should provide 
JSSRC with copies of the veteran's 
personnel records showing service dates, 
duties, and units of assignment.

2.  If, and only if, it is confirmed that 
one or more verified stressors exist, make 
arrangements for the veteran to be 
afforded an examination to ascertain the 
nature of all psychiatric disability(ies) 
present and the proper diagnosis(es) 
thereof, specifically to include whether 
PTSD is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner for 
review.

3.  The VBA AMC should provide the 
appellant a VA examination to determine 
the nature and etiology of the veteran's 
bilateral hearing loss.  All necessary 
studies should be conducted.  The claims 
file must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner should indicate whether the 
claims file has been reviewed.  The 
examiner should provide an opinion as to 
whether the veteran has current bilateral 
hearing loss and if so, whether it is at 
least as likely as not (at least a 50/50 
possibility) that any current hearing loss 
disability shown was incurred or if 
preexisting, was aggravated by any 
incident in service.  A complete rationale 
should be provided for all opinions 
expressed.

4.  After undertaking another other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should then readjudicate the issues on 
appeal.  If the determination remains 
unfavorable to the appellant, he 


should be provided with a Supplemental 
Statement of the Case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  The board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice.  
However, he is advised that failure to cooperate by reporting 
for examination may result in the denial of his claim(s).  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



